Name: Commission Regulation (EEC) No 2742/91 of 18 September 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: animal product;  trade policy;  political geography
 Date Published: nan

 19. 9. 91 Official Journal of the European Communities No L 262/13 COMMISSION REGULATION (EEC) No 2742/91 of 18 September 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 815/91 Q ; Whereas in order to ensure that beef sold is exported to the intended destination the lodging of security, as speci ­ fied in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 2654/91 (9) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies f), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking (*) has provided for repackaging under certain conditions ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas in view of the supply needs in the Soviet Union part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 in order to be imported into that country ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; 1 . A sale shall be organized of approximately :  35 000 tonnes of bone-in beef (forequarters and hind ­ quarters) held by the Italian intervention agency and bought in before 1 September 1991 ,  8 000 tonnes of boned beef held by the Italian inter ­ vention agency and bought in before 1 September 1991 ,  4 000 tonnes of bone-in beef (forequarters and hind ­ quarters) held by the Spanish intervention agency and bought in before 1 May 1991 , Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; ( «) OJ No L 241 , 13. 9 . 1980, p. 5. 0 OJ No L 83, 3. 4. 1991 , p. 6. (') OJ No L 148, 28 . 6 . 1968, p. 24.(j OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 238, 6. 9. 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. ft OJ No L 268, 10 . 10. 1985, p. 14. (8) OJ No L 55, 1 . 3. 1988, p. 1 . ») OJ No L 249, 5 . 9. 1991 , p. 9. No L 262/14 Official Journal of the European Communities 19. 9 . 91 Commission s services, that the conditions referred to in paragraphs 5, 6 and 7 have been met. 9. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 25 September 1991 . 10 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex III. Article 2 1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over meat as defined in that Article shall be increased to three months. 2. The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale.  4 000 tonnes of forequarters bone-in beef held by the Spanish intervention agency and bought in before 1 May 1991 . 2. This meat must be imported into the Soviet Union. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. An offer shall be valid only if :  it relates at the same time to meat held by the Italian and the Spanish intervention agencies,  it relates to a total minimum quantity of 10 000 tonnes expressed in product weight (and held by the two agencies) and in respect of the meat held by the Spanish intervention agency to a minimum quantity of 2 000 tonnes expressed in product weight,  it respect of the meat held by the Italian intervention agency it relates to 81,4 % bone-in beef and 18,6 % of boneless beef calculated in product weight,  it relates in the case of bone-in forequarters and hind ­ quarters to an equal weight of forequarters and hind ­ quarters and contains a single price per tonne expressed in ecus for this quantity of bone-in beef specified in the offer,  in respect of boneless beef it relates to a lot com ­ prising all the cuts referred to in Annex II in the percentages stated therein and shall contain a single price per tonne expressed in ecus of the lot made up in this fashion. 6. Immediately after submitting tenders or purchase applications the operator shall send a copy thereof to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B-1049 Brussels (telex 220 37 b Agree). 7. The highest tenderer as referred to in Article 10 (2) of Commission Regulation (EEC) No 2173/79 (2) is the tenderer who offers the highest weighted average price. 8 . Intervention agencies shall only conclude selling contracts upon verification, in collaboration with the Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. Article 4 In respect of meat sold under this Regulation no export refund shall be granted. In the removal order referred to in Article 3 of Regulation (EEC) No 569/88, the export declaration, and, where appropriate, the T 5 control copy shall be entered : 'Sin restituciÃ ³n [Reglamento (CEE) n ° 2742/91 ]; Uden restitution [Forordning (EÃF) nr. 2742/91 J ; Keine Erstattung [Verordnung (EWG) Nr. 2742/91 ]; Xcoplg eTtiaxpotpf) [Kavoviop,6s (EOK) ap&amp; 2742/91 ]; Without refund [Regulation (EEC) No 2742/91 ]; Sans restitution [RÃ ¨glement (CEE) n0 2742/91 ]; Senza restituzione [Regolamento (CEE) n . 2742/91 ]; Zonder restitutie [Verordening (EEG) nr. 2742/91 ]; Sem restituiÃ §Ã £o [Regulamento (CEE) n? 2742/91 ].' (') OJ No L 99, 10. 4. 1981 , p. 38 . 0 OJ No L 251 , 5. 10. 1979, p. 12. 19. 9 . 91 Official Journal of the European Communities No L 262/ 15 beef held by certain intervention agencies and intended for export to the Soviet Union (, 04). ( 104) OJ No L 262, 19 . 9 . 1991 , p. 13 .' Article 5 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item 104 and footnote are added : ' 104. Commission Regulation (EEC) No 2742/91 of 18 September 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 262/16 Official Journal of the European Communities 19 . 9 . 91 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products ¢ Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada EspaÃ ±a  Cuartos delanteros, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos traseros, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos delanteros, provenientes de : CategorÃ ­a A, clases U, R y O 2 000 ' 2 000 ( 4 000 ¢ 4 000 485 485 365 Italia  Quarti posteriori, provenienti da : categoria A, classi U, R e O  Quarti anteriori, provenienti da : categoria A, classi U, R e O  Carne disossata proveniente da : categoria A 17 500 17 500 8 000 485 485 700 (  ) (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II . (') Minimumpris pr. ton produkt efter fordelingen i bilag II. (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± H. (') Minimum price per tonne of products made up according to the percentages referred to in Annex II. (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe II . (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato II . (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling (l) PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II . 19. 9 . 91 Official Journal of the European Communities No L 262/ 17 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DistribuciÃ ³n del lote contemplado en el cuarto guiÃ ³n del apartado 5 del articulo 1 Fordeling af det i artikel 1 , stk. 5 , fjerde led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz 5 vierter Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã -Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã ­Ã Ã ±Ã Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Repartition of the lot meant in the fourth subparagraph of Article 1 (5) Repartition du lot visÃ © Ã l'article 1" paragraphe 5 quatriÃ ¨me tiret Composizione della partita di cui all'articolo 5, quarto trattino Verdeling van de in artikel 1 , lid 5, vierde streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5 , quarto travessÃ £o, do artigo 1 ? Cortes UdskÃ ¦ringer TeilstÃ ¼cke Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Cuts DÃ ©coupes Tagli Deelstukken Cortes Porcentaje en peso Vagtprocent Gewichtsanteile Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã ½ Ã ²Ã ¬Ã Ã ¿Ã Ã  Weight percentage Pourcentage du poids Percentuale del peso % van het totaalgewicht Percentagem do peso Roastbeef Scamone Fesa esterna Fesa interna Noce Girello Garretto/pesce 9,3 5,7 6,6 8,6 5,5 2,3 4.5 14,1 16,8 14,5 8,9 1.6 1,6 Collo/sottospalla Spalle/garretto Pancia Petto Sottospalla Collo Lote total Vareparti i alt Partie insgesamt Ã £Ã Ã ½Ã ¿Ã »Ã ¿ ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Total lot Lot total 100,0 % Totale della partita Totale partij Lote total No L 262/ 18 Official Journal of the European Communities 19. 9 . 91 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ESPAÃ A : Servicio nacional de productos agrarios (SENPA) c/ Beneficencia 8 E-28004 Madrid Tel . 347 63 10 / 347 65 00 TÃ ©lex 23427 SENPA E Telefax 521 98 32 / 522 43 87 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestra 81 1-00185 Roma Tel . 47 49 91 Telex 61 30 03